          Case 1:09-cv-01912-RA-SDA Document 313 Filed 12/23/20 Page 1 of 2


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 SAMUEL SMALL,                                                     DATE FILED:

                             Plaintiff,
                                                                      09-CV-1912 (RA)
                        v.
                                                                           ORDER
 NEW YORK CITY DEPARTMENT OF
 CORRECTIONS, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       IT IS HEREBY ORDERED that no later than January 6, 2021, Defendants shall submit to the

Court a supplemental letter and a revised exhibit list consistent with the below instructions:

       1. Disciplinary Records: With respect to Small’s disciplinary offenses, which the Court indicated

may have a proper purpose in this trial, Defendants shall provide to the Court the disciplinary records

they seek to admit, together with any related medical records. Both the disciplinary records and the

medical records should be presented as clearly identified, individual files. Further, in their supplemental

letter, Defendants shall include the following information for each disciplinary infraction: (a) whether

the record of the infraction was disclosed during discovery or in the joint pre-trial order, (b) whether

Small suffered any physical or mental harm as a result of the incident described in the disciplinary record

and (c) if so, whether a medical record exists that corroborates that the incident resulted in physical or

mental harm.

       2. Medical Records: Defendants shall sub-divide by date the medical records they have produced

(Exhibits C1–F1), and present to the Court only those medical records they believe they are likely to use

in trial. For each medical record, Defendants shall identify in their supplemental letter (a) the date of

the record, (b) what the record says, and (c) why the record is relevant. The Court requires a medical
           Case 1:09-cv-01912-RA-SDA Document 313 Filed 12/23/20 Page 2 of 2



record-by-medical record analysis, rather than a single statement about the admissibility of the medical

records in general.

         3. DOC Documents: The Court directs the parties to meet and confer, and work together to

attempt to limit the number of DOC documents admitted into evidence. In their supplemental letter,

Defendants shall identify (a) any remaining disputes regarding the admissibility of DOC documents, (b)

which documents specifically are in dispute, and (c) why, from their perspective, each disputed record

is relevant. The Court requires a document-by-document analysis, rather than a single statement about

the admissibility of the documents in general. Defendant need not re-produce these documents at this

time.

         IT IS FURTHER ORDERED that Plaintiff’s response to Defendants’ supplemental letter, should

he wish to submit one, shall be filed no later than January 13, 2021.

         IT IS FURTHER ORDERED that no later than January 15, 2021, the parties submit the following

to the Court: (1) any limiting instructions they seek the Court to provide to the jury, (2) their proposed

voir dire questions and (3) a short summary of the case to be read to the jury.

         IT IS FURTHER ORDERED that the parties reconvene for a hearing on the three remaining

objections, identified above, on January 20, 2021 at 11:00 am. The hearing will be held using Skype for

Business. The Court will send the parties instructions on how to access the video conference at a later

date. Persons who are not participating in the hearing but who wish to listen in may do so by calling

(888) 363-4749 and entering Access Code 1015508#.

SO ORDERED.

Dated:      December 23, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge




                                                        2
